DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/18/22 has been entered. Claims 1-4, 7-12, 15-20 remain pending in the application. It is acknowledged that claims 5-6, 13-14 are cancelled and claim 21 is newly added.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-12, 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 9, 17 similarly recite selecting by a selector model, a metadata key associated with a comment of an object from metadata of the object, the metadata comprising a plurality of key-value pairs, the comment comprising content in the form of audio, video, or picture; determining by the selector model, a value corresponding to the metadata key based on the metadata; determining by a predictor model, a comment quality score based on the comment and the value corresponding to the metadata key; and displaying a comment with the highest comment quality score for the object in an e- commerce platform; wherein the method further comprises: simultaneously training the selector model and the predictor model with a training set, wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment; training the selector model and the predictor model comprises: initiating parameters of each of the selector model and the predictor model; inputting a first comment in the training set and first metadata corresponding to the first comment into the selector model to select a first metadata key; inputting the first comment and a first value corresponding to the first metadata key into the predictor model to generate a first prediction result; optimizing the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determining whether to give the selector model a reward based on a performance of the predictor model; and optimizing the selector model by using the reward in response to determining to give the selector model the reward.
The limitations of selecting…a metadata key associated with a comment of an object from metadata of the object, the metadata comprising a plurality of key-value pairs; determining…a value corresponding to the metadata key based on the metadata; determining…a comment quality based score on the comment and the value corresponding to the metadata key, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components.  That is, but for the “by a/the selector model” language, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a/the selector model” and “by a predictor model” language, the “selecting” and “determining”, and “determining…a comment quality” limitations, in the context of this claim, encompass the user selecting a word within a comment that they are viewing, determining a value of the selected key by visually looking up the value associated with the selected work within a look up table comprising key-value pairs, for example. But for the “by a predictor model” language, the “determining…a comment quality” limitation, in the context of the claim, encompasses the user making a mental judgement such as making a comparison of a score to thresholds, for example, in order to determine the quality of the comment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The limitations, wherein the method further comprises: simultaneously training the selector model and the predictor model with a training set, wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment; training the selector model and the predictor model comprises: initiating parameters of each of the selector model and the predictor model; inputting a first comment in the training set and first metadata corresponding to the first comment into the selector model to select a first metadata key; inputting the first comment and a first value corresponding to the first metadata key into the predictor model to generate a first prediction result; optimizing the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determining whether to give the selector model a reward based on a performance of the predictor model; and optimizing the selector model by using the reward in response to determining to give the selector model the reward encompass purely mathematical calculations and relationships. That is, regarding the limitations pertaining to the selecting of the metadata key and determining of the value being performed by a selector model while the evaluating the comment quality is performed by a predictor model and simultaneously training these models by a training set, the claims fail to provide any detail as to how the selector model selects the metadata key or how the how the selector model evaluates comment quality, in themselves, other than the fact that the selector models and predictor models are trained and optimized using mathematical concepts, such as the stochastic gradient descent ([0054], [0070]) and policy gradient methods [0057] a disclosed in the applicant’s specification. Therefore, under it’s BRI and in light of the specification, this limitation uses a mathematical model (mathematical concepts) to select a metadata key. Further, the limitation pertaining to the evaluating of the comment quality is directed to mathematical concepts (mathematical calculations). That is, under its BRI and in light of [0070] of the instant specification, “the value/quality of the user comment may be predicted by using a feature matrix H R.sup.2l.times.n, which may be expressed by: H=H.sub.c+H.sub.c (8)”. Regarding the limitations, pertaining to the training of the selector model and the predictor model by initiating parameters, inputting comments, metadata, and values into the models, optimizing the predictor model, determining whether to give the selector model a reward based on a performance of the predictor model, and optimizing the selector model. Under their BRI and in light of the specification, the inputting of data into the models merely involves the inputting of data into the mathematical models, as explained in [0055] of the specification, while optimizing the predictor model involves optimizing the selector model using the policy gradient method, as explained in [0057] of the specification. The determining whether to give a reward and optimizing the selector model are further based on mathematical calculations, under their BRI and in light of [0070] of the specification. For these reasons, these limitations are directed to pure mathematical calculations and relationships.  Therefore, these limitations fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, claims 1, 9 and 17 recite multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – A device for evaluating a comment quality, comprising: one or more processors; and a storage device, configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors, the one or more processors are configured to:; a non-transitory computer readable storage medium having stored thereon a computer program that, when executed by a processor, cause a method for evaluating a comment quality to be implemented, the method comprising:; …by a/the selector model…; …by a predictor model…; the comment comprising content in the form of audio, video, or picture; and displaying a comment with the highest comment quality score for the object in an e- commerce platform. The device, one or more processors, storage devices storing programs, and non-transitory computer readable storage medium storing a computer program are recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of evaluating comment quality based on selected words). The limitation, the comment comprising content in the form of audio, video, or picture generally links the use of a judicial exception to a particular technological environment or field of use. That is, the content is the form of audio, video, picture links the abstract idea (mental and mathematical process steps) to the field of social media and e-commerce. The limitation, and displaying a comment with the highest comment quality score for the object in an e- commerce platform is directed to insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation, the comment comprising content in the form of audio, video, or picture generally links the use of a judicial exception to a particular technological environment or field of use, and therefore, would not cause the claim to amount to significantly more than the judicial exception. The additional element of and displaying a comment with the highest comment quality score for the object in an e-commerce platform represents insignificant extra-solution activities that is well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of the display of data or graphical user interfaces and is merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claims 1, 9 and 17 are not patent eligible
Claims 2-4, 7-8, 10-12, 15-16, 18-21 depend on claims 1, 9, 17 and include all the limitations of claims 1, 9, 17. Therefore, claims 2-4, 7-8, 10-12, 15-16, 18-21 recite the same abstract idea of evaluating comment quality being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2, 10, 18 similarly recite additional limitations pertaining to the selecting of the metadata key comprising generating a first and second vector, determining relevance, and selecting of a metadata key with maximum relevance. This judicial exception is not integrated into a practical application. That is, the additional elements pertaining to the selecting of the metadata key comprising generating a first and second vector, determining relevance, and selecting of a metadata key with maximum relevance which each, respectively, encompass a user further generating a first and second vector, such as by observing the words of the comments and the metadata and placing them into a first and second vector such as by writing them down on a piece of paper; based on the vectors that were written down, the user can further make a mental judgement as to the relevance between the metadata key and the comment; finally, the user can make another mental judgement of selecting a metadata key with the highest relevance by making a mental comparison of the determined relevance in the previous step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are further directed to an abstract idea (mental process) and do not integrate the judicial exception into a practical application. Accordingly, claims 2, 10, 18 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are further directed to mental processes. Further recitation of the abstract idea (mental process) is not sufficient to amount to significantly more than the judicial exception. Therefore, claims 2, 10, 18 are not patent eligible.
Claims 3, 11, 19 similarly recite additional limitations pertaining to the generating of a third vector and determining of the comment quality. This judicial exception is not integrated into a practical application. That is, the additional elements pertaining to the generating of the third vector encompass a user further generating a third vector, such as by observing the values of the words of the comments as looked up and placing them into a third vector such as by writing them down on a piece of paper. Therefore, this limitation is directed to a further mental process. The limitation pertaining to the determining of the comment quality based on the third and first vector is directed to mathematical concepts (mathematical calculations). That is, under its BRI and in light of [0070] of the instant specification, “the value/quality of the user comment may be predicted by using a feature matrix H R.sup.2l.times.n, which may be expressed by: H=H.sub.c+H.sub.c (8)”. Therefore, this paragraph suggests that the determining of the comment quality is a pure mathematical calculation. Therefore, these additional steps are further directed to multiple abstract ideas and would not integrate the judicial exception into a practical application. Accordingly, claims 3, 11, 19 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are further directed to mathematical concepts and mental processes. Further recitation of the abstract ideas is not sufficient to amount to significantly more than the judicial exception. Therefore, claims 3, 11, 19 are not patent eligible.
Claims 4, 12, 20 similarly recite additional limitations pertaining to the determining of a score based on the third and first vectors and determining of high and low quality comments based on thresholds. This judicial exception is not integrated into a practical application. That is, the additional elements pertaining to determining of high and low quality comments based on thresholds encompass a user further making a mental judgment comprising comparing the scores to two different thresholds and determining that the comments are of high or low quality based on the comparison. Therefore, this limitation is directed to a further mental process. The limitation pertaining to the determining of a score based on the third and first vectors is directed to mathematical concepts (mathematical calculations). That is, under its BRI and in light of [0070] of the instant specification, “the value/quality of the user comment may be predicted by using a feature matrix H R.sup.2l.times.n, which may be expressed by: H=H.sub.c+H.sub.c (8)”. Therefore, this paragraph suggests that the determining of the comment quality including determining a score is a pure mathematical calculation. Therefore, these additional steps are further directed to multiple abstract ideas and would not integrate the judicial exception into a practical application. Accordingly, claims 4, 12, 20 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are further directed to mathematical concepts and mental processes. Further recitation of the abstract ideas is not sufficient to amount to significantly more than the judicial exception. Therefore, claims 4, 12, 20 are not patent eligible.
Claims 5, 13 similarly recite additional limitations pertaining to the selecting of the metadata key and determining of the value being performed by a selector model while the evaluating the comment quality is performed by a predictor model and simultaneously training these models by a training set. This judicial exception is not integrated into a practical application. That is, these additional elements are further directed to mathematical concepts. That is, neither the claims or the applicant’s disclosure gives any detail as to how the selector model selects the metadata key or how the how the selector model evaluates comment quality, in themselves, other than the fact that the selector models and predictor models are trained and optimized using mathematical concepts, such as the stochastic gradient descent ([0054], [0070]) and policy gradient methods [0057] a disclosed in the applicant’s specification. Therefore, under it’s BRI and in light of the specification, this limitation uses a mathematical model (mathematical concepts) to select a metadata key. Further, the limitation pertaining to the evaluating of the comment quality is directed to mathematical concepts (mathematical calculations). That is, under its BRI and in light of [0070] of the instant specification, “the value/quality of the user comment may be predicted by using a feature matrix H R.sup.2l.times.n, which may be expressed by: H=H.sub.c+H.sub.c (8)”.  Therefore, these additional steps are further directed to multiple abstract ideas and would not integrate the judicial exception into a practical application. Accordingly, claims 5, 13 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are further directed to mathematical concepts. Further recitation of the abstract ideas is not sufficient to amount to significantly more than the judicial exception. Therefore, claims 5, 13 are not patent eligible.
Claims 8, 16 similarly recite additional limitations pertaining to the annotated data being fetched from a network and voting data provided by a plurality of network users. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, the additional elements would not provide significantly more than the judicial exceptions.
Claim 21 recites the limitations, herein the object is a product, and the metadata keys for the product further comprise specific hardware parameters of the product including screen size, weight, color, camera pixel, memory, storage space, or battery. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, further refining that the object is a product and metadata keys for the product comprising specific mobile device properties links the abstract idea (mental process steps) to the field of e-commerce specific to mobile devices. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as recited in claims 1, 9, 17. That is, the prior art fails to disclose “optimizing the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determining whether to give the selector model a reward based on a performance of the predictor model; and optimizing the selector model by using the reward in response to determining to give the selector model the reward”. Claims 2-4, 7-8, 10-12, 15-16, 18-21 are also allowable over the prior art due to their dependency on claims 1, 9, 17, respectively. However, these claims would still need to be amended or cancelled in order to overcome the current 101 rejections to put the claims into condition for allowance.

Response to Arguments
The following is in response to the amendment filed on 05/20/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 8-9, applicant argues that the comments for a same object are ranked based on estimated comment quality scores so that the users browsing objects can quickly know or learn the characteristics of the object being commented to assist them in making decisions and improve the user experience.
In response to the preceding argument, examiner respectfully submits that, while the claims do recite “displaying a comment with the highest comment quality score”, however, they fail to mention any limitations that sort or rank the comments. Therefore, the alleged improvement, as explained by the applicant, would not necessarily be provided by the invention, as currently claimed.
Regarding 35 USC 101, on pg. 10, applicant argues that displaying a highest quality comment based on a score allows the user to quickly learn the object displayed in the e-commerce platform.
In response to the preceding argument, examiner respectfully submits that displaying a comment with the highest comment quality score for the object in an e- commerce platform is directed to insignificant extra-solution activity and is a well-understood, routine, conventional activity in the field of the display of data or graphical user interfaces and is merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Regarding 35 USC 101, on pg. 10, applicant argues that newly-added claim 21 indicates that the method is applied to a specific application scenario.
In response to the preceding argument, examiner respectfully submits that these additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, further refining that the object is a product and metadata keys for the product comprising specific mobile device properties links the abstract idea (mental process steps) to the field of e-commerce specific to mobile devices. For these same reasons, these additional limitations would not cause the claim to amount to significantly more than the judicial exception.
	
	
	Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang (Online evaluation re-scoring based on review behavior analysis) discloses.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169